Citation Nr: 1125688	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.Entitlement to an increased evaluation for pseudofolliculitis barbae, currently rated as 10 percent disabling.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ventral hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to July 1999.  

This appeal arises from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board of Veterans' Appeals (Board) in May 2010 remanded the claims to afford the Veteran a hearing before a Member of the Board at the local office.  The letter sent to the Veteran notifying him of his scheduled hearing was addressed to a location in Charlotte, North Carolina, but was returned by the United States Postal Service (USPS), with it indicated the USPS had no forwarding address.  It is unclear, how the RO ascertained this to be the Veteran's current address, as the last communication from him with a return address (dated June 17, 2009) had it as a post office box in Florida.  For completeness, the Veteran should be again scheduled for a hearing before a member of the Board, using the Florida, post office box as his address, (or more current address should that become known and documented).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Member of the Board at his local VA office.  Send the notification letter to the Veteran's current address as reflected on a June 2009 VA Form 21-4138, as a post office box in Jacksonville, Florida, or more current address should that become documented for the record.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


